    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS


        Pending before the Court is Defendants’ Motion for Partial Summary Judgment on Claims

Asserted by Edward Laremore, R. Doc. 22684. Plaintiff has filed an opposition, R. Doc. 22794,

and Defendants have filed a reply, R. Doc. 22837. Having considered the applicable law and the

parties’ arguments, the Court now rules as follows.

   I.      BACKGROUND

        From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 2 of 8



       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.



                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 3 of 8



         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.




                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 4 of 8



         B. The Bennett Matter

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of several individual plaintiffs.




         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and damage calculations precluded the finding of predominance necessary
to warrant class certification.
                                                          4
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 5 of 8



   II.       PENDING MOTION

          Defendants seek partial summary judgment of any loss of use/enjoyment claims asserted

by Edward Laremore. R. Doc. 22684. Laremore’s claims arise from the alleged presence of

defective Chinese drywall in a property located at 7018 Pilgrim Court, Labelle, Florida.

Defendants argue summary judgment is warranted with respect to Laremore’s loss of

use/enjoyment claims because he “does not occupy, and has never occupied to Property; instead

he rents it out for income” and asked the tenant to move out in 2017 due to pending sale. R. Doc.

22684-1 at 6. Defendants further argue Laremore has provided no evidence to support his loss of

use and loss of enjoyment claim. Id.

          Laremore opposes the motion. R. Doc. 22794. Laremore contends summary judgment on

his loss of use and loss of enjoyment claim is inappropriate because there is a genuine question of

material fact with respect to what damages Laremore is entitled to, and that this question is best

resolved by the trier of fact. Laremore suggest his claims are viable despite not living in the

affected property, because “Florida’s laws do not narrow the group of plaintiffs as Defendants

suggest.” Id. at 10. Laremore further explains that the presence of Chinese drywall in his home

“severely limit[ed] his ability to sell or rent the property,” and has caused “significant

consternation.” Id.

   III.      LAW & ANALYSIS

   A. Legal Standard – Motion for Summary Judgment

          Summary judgment is appropriate when “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.
                                                 5
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 6 of 8



1994). When assessing whether a dispute as to any material fact exists, the Court considers “all of

the evidence in the record but refrains from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008).

       Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. When the moving party has met its Rule 56(c) burden, “[t]he non-movant cannot

avoid summary judgment . . . by merely making ‘conclusory allegations’ or ‘unsubstantiated

assertions.’” Calbillo v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002) (quoting

Little, 37 F.3d at 1075). “The mere existence of a scintilla of evidence in support of the plaintiff's

position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). All reasonable inferences

are drawn in favor of the nonmoving party, but a party cannot defeat summary judgment with

conclusory allegations or unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately

must be satisfied that “a reasonable jury could not return a verdict for the nonmoving party.” Delta,

530 F.3d at 399.

    B. Discussion

       Under Florida law, damages for loss of use are only available “when an owner suffers a

complete deprivation of his property.” AT & T Corp. v. Lanzo Const. Co., Fla., 74 F. Supp. 2d

1223, 1225 (S.D. Fla. 1999). Although certain Florida courts have declined to allow loss of use

damages where plaintiffs “continued to reside in the home” during the period in which their home

was seriously damaged, Schryburt v. Olesen, 475 So. 2d 715, 717 (Fla. 2d DCA 1985), others have
                                                  6
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 7 of 8



indicated that a complete deprivation may occur when there is an “occurrence which renders one

unsafe and insecure in the use and enjoyment of his property,” McCreary v. Fla. Residential Prop.

& Cas. Joint Underwriting Ass'n, 758 So. 2d 692, 695 (Fla. Dist. Ct. App. 1999). In general,

“physical discomfort in the use of property, like insecurity and unsafety in the use of property,

raises the specter of loss of use” that entitles plaintiffs to have “any ambiguity about whether the

physical comfort caused by [the defect] was severe enough to cause loss of use resolved in their

favor.” Mid-Continent Cas. Co. v. Adams Homes of Nw. Fla. Inc., 725 F. App'x 777, 781 (11th

Cir. 2018).

       Summary judgment on Laremore’s loss of use and loss of enjoyment claims is not

appropriate at this time. It is undisputed that the affected property was maintained as a rental

property that Laremore rarely visited. R. Doc. 22684-3 at 5. It is also undisputed that he asked his

tenant to vacate the premises due to a pending sale. Id. at 6. Deposition excerpts attached to

Defendants’ motion suggests that this sale fell through for financial reasons, and a second cash-

offer fell through “when there was a rotten-egg smell.” Id. It does not appear as though Laremore

has been able to sell or rent the property since the discovery of Chinese drywall. Indeed, Laremore

argues that the presence of Chinese drywall “severely limits his ability to sell or rent the property”

and causes “significant consternation” regarding “potential harmful side effects that [the drywall]

might cause to any inhabitant.” R. Doc. 22794. Whether his inability to sell, rent, or occupy the

property himself constitutes a “complete deprivation” of the property is a question best answered

by the transferor court upon more discovery or by the fact finder if questions of fact persist.

       The Court recognizes that the evidence provided to support these claims may be

insufficient to prevail at trial, especially in light of Defendant’s argument that Laremore has

provided no evidence to support this claim besides the simple statement that he believes “$300,000
                                                  7
    Case 2:09-md-02047-EEF-MBN Document 22926 Filed 08/03/20 Page 8 of 8



in loss of use damages is appropriate and consistent with past verdicts in the Chinese drywall

litigation.” R. Doc. 22837 at 2. Notably, Laremore indicated during his depositions that he has not

actually attempted to rent the property since the second sale fell through. R. Doc. 22684-3 at 6.

Nevertheless, Plaintiff has pointed to a genuine question of material fact sufficient to at least

narrowly avoid summary judgment. In so finding, the Court is motivated by judicial efficiency and

the desire to avoid piecemeal remands where possible. Accordingly, whether Laremore has a claim

for loss of use and enjoyment based on his inability to rent, occupy, or otherwise use the property,

and the damages stemming from that loss, if any, is a question best resolved upon remand. To the

extent Defendants contend the evidence is insufficient to support this claim, they may raise this

argument with the transferor court at a pretrial conference or by Rule 50 motion.

   IV.     CONCLUSION

   Based on the foregoing,

   IT IS ORDERED that Defendant’s Motion for Partial Summary Judgment on Claims Asserted

by Edward Laremore, R. Doc. 22684, is DENIED.

   New Orleans, Louisiana this 3rd day of August, 2020.



                                                                    _____________________
                                                                          Eldon E. Fallon
                                                                    United States District Judge




                                                 8
